Exhibit 10.3


STRICTLY CONFIDENTIAL
 

MASTER PURCHASE AGREEMENT
relating to the Company




--------------------------------------------------------------------------------

 




Contents
 
 
 
 
 
Schedules
3


1.
Definitions
6


2.
Transfer of the Company
23


3.
Final Purchase Price and Closing Statement
25


4.
Signing
29


5.
Conditions precedent to Closing
29


6.
Covenants between Signing and Closing
31


7.
Conduct of Business pending Closing
34


8.
Closing
35


9.
Post-Closing Covenants
39


10.
Back-To-Back Arrangements
41


11.
Residual Closing
42


12.
Buyer’s Investigations
45


13.
Seller's Warranties
45


14.
Buyer’s Warranties
46


15.
Specific Indemnities
48


16.
Indemnification
49


17.
Claim Notice, Dispute of Claim and Third Party Claims
52


18.
Restrictive Covenants
54


19.
Transitional Services Agreement and Otoscan Development Agreement
56


20.
Joint Taxation
56


21.
Parent Guarantees
57


22.
Confidentiality and Publicity
57


23.
Governing Law and Disputes
59


24.
Miscellaneous
60





Page 2 of 64

--------------------------------------------------------------------------------


 


Schedules
 
Schedule 1.1:
Net Interest Bearing Debt and Net Working Capital Calculation Example
Schedule 2.1.1.2:
Excluded Assets and Excluded Liabilities (to be finalized pending Closing)
Schedule 2.2.2(a):
Forms of Company Specific Share Sale Agreement
Schedule 2.2.2(b):
Forms of Company Specific Asset Sale Agreement
Schedule 2.2.2(c):
List of Company Specific Purchase Agreements
Schedule 3.2.1:
Preliminary Purchase Price Statement
Schedule 8.3(v):
Resignation letters from the members of the board of directors
Schedule 8.3(vi):
Resignation letters from the auditor
Schedule 8.3(ix):
Material Adverse Effect Statement
Schedule 12.1:
Due Diligence Documentation
Schedule 13.1:
Seller’s Warranties
Schedule 19.1.1:
Transitional Services Agreement
Schedule 19.2.1:
Otoscan Development Terms
Schedule 20.1:
Cessation of Joint Taxation for Share Sale Companies (Denmark)
Schedule 22.4:
Press releases



Page 3 of 64

--------------------------------------------------------------------------------

 




MASTER PURCHASE AGREEMENT


by and between


GN Hearing A/S
Company reg. no. 55082715
Lautrupbjerg 7
DK-2750 Ballerup
Denmark
(the “Seller”)


Natus Medical Inc.
6701 Koll Center Parkway, Suite 120
Pleasanton, CA 94566
USA
(the “Buyer”)


(the Seller and the Buyer are each referred to as a “Party” and collectively the
“Parties”)


regarding


the Company (as defined below).




Page 4 of 64

--------------------------------------------------------------------------------

 




WHEREAS
(A)
The Seller is the direct or indirect owner of the Company (as defined below).

(B)
The Seller is the subsidiary of the Seller Parent (as defined below), a company
with shares listed for trading on NASDAQ Copenhagen.

(C)
The Buyer is a company with shares listed for trading on NASDAQ.

(D)
The Company manufactures hearing assessment, fitting, screening and balance
diagnostic equipment.

(E)
The Buyer is professionals in the business of the Company with deep industry
knowledge.

(F)
The Seller wishes to sell and the Buyer wishes to buy the Company.

(G)
The Transaction (as defined below) will be structured as a combination of share
sales and asset sales and/or demergers, if so agreed between the Parties, of the
relevant companies in the Company.

(H)
The Parties have agreed that the Transaction will be structured so that the sale
of the shares or assets and liabilities of the Major Jurisdiction Companies (as
defined below) will be completed at Closing (as defined below), and certain
Residual Jurisdiction Companies (as defined below) will be completed at Closing
or as soon as possible thereafter.

(I)
The acquisition of the Major Jurisdiction Companies and the Residual
Jurisdiction Companies will be made by the Buyer or an Affiliate (as defined
below) of the Buyer and appointed by the Buyer prior to Closing.

(J)
The Company receives certain services from the Seller. The Parties have agreed
that the Transaction will take place on a “share deal” basis, meaning that it is
the intention of the Parties that the Buyer acquires the Company as a fully
functioning going concern. To facilitate and provide for an orderly transition
in connection with the transfer of the Company to the Buyer, and to facilitate
the ongoing operations of the Company for a transitional period, the Parties
desire to enter into a Transitional Services Agreement (as defined below) to set
forth the terms and conditions pursuant to which the Seller will provide the
above-mentioned services to the Company on a transitional basis following
Closing.



Page 5 of 64

--------------------------------------------------------------------------------

 


(K)
The Parties will work together in good faith to, inter alia, (i) structure the
Transaction in the most beneficial manner for the Parties with regard to e.g.
Tax; (ii) work around any problems or delays affecting the Closing of the sale
of either the Major Jurisdiction Companies or the Residual Jurisdiction
Companies, e.g. through Back-To-Back Arrangements (as defined below); and (iii)
identify and make any Wrong Pocket Transfers (as defined below) and any relevant
adjustments to the Final Purchase Price as a result thereof.




1.
Definitions

1.1
The following terms used in this Agreement have the following meanings:

“Adjustment Amount”            has the meaning ascribed to it in clause 3.3.13.


“Affiliate”                means, in respect of a Person, any other Person
(other than the Company) that is controlled by, controls, or is under common
control with the first Person. For the purposes of this definition, “control”
(including, with its correlative meanings, “controlled by” and “under common
control with”) means the power to exercise decisive influence over a Person’s
financial and operating decisions.


“Agreement”            means this master purchase agreement and its Schedules as
amended from time to time pursuant to clause 24.3.


“Asset Sale Company”            means each of GN Resound Pty. Ltd. (Australia),
GN Resound Hoertechnologie GmbH (Austria), GN Resound Productos Médicos Ltda.
(Brazil), GN Resound Shanghai Ltd. (China), GN ReSound China Ltd. (China), GN
Hearing A/S (Denmark), GN Resound Finland Oy/Ab (Finland), GN Hearing SAS
(France), GN Hearing GmbH (Germany), GN Resound India Private Limited (India),
GN Hearing


Page 6 of 64

--------------------------------------------------------------------------------

 


s.r.l. (Italy), GN Resound Japan K.K. (Japan), GN Hearing Benelux (Netherlands),
GN Resound (NZ) Ltd. (New Zealand), GN Resound Norge AS (Norway), GN Resound LLC
(Russia), GN Hearing Pte. Ltd. (Singapore), GN Hearing Care S.A. (Spain), GN
Resound AB (Sweden), GN Resound AG (Switzerland), GN Resound Ltd. (United
Kingdom), GN Hearing Care Corporation (United States (California)) and Audio
Electronics Inc. (United States (Texas)) (collectively the “Asset Sale
Companies”).


“Back-To-Back Arrangement”        has the meaning ascribed to it in clause 10.1.


“Basket”                 has the meaning ascribed to it in clause 16.3.4(ii).


“Breach”                means any failure to fulfil obligations and liabilities
under this Agreement.


“Business Day”            means any day on which the banks in Denmark are
generally open for over the counter transactions.


“Buyer”                 mean Natus Medical Incorporated, 6701 Koll Center
Parkway, Suite 120, Pleasanton, CA 94566, United States.


“Buyer’s Bank Account”        means such bank account of the Buyer to be
designated by the Buyer no later than 10 Business Days prior to Closing..


“Buyer's Group”            means any Person (other than the Company) that is
controlled by, controls, or is under common control with the Buyer. For the
purposes of this definition, “control” (including, with its correlative
meanings, “controlled by” and “under


Page 7 of 64

--------------------------------------------------------------------------------

 


common control with”) means the power to exercise decisive influence over a
Person’s financial and operating decisions.


“Buyer’s Knowledge”            means the Disclosed information as well as the
actual knowledge of James B. Hawkins, Ken Traverso, Jonathan Kennedy, Anthony
Chan, Sharon Villaverde, Mahmoud Elaskary and Nitin Gaglani as well as knowledge
such persons should have had after having made due inquiries with employees of
Buyer and Buyer’s Representatives having been provided with access details to
the Due Diligence Documentation, as at the Signing Date or the Closing Date, as
appropriate.


“Buyer’s Warranties”            mean the Warranties given by the Buyer to the
Seller as set forth in clause 14.


“Cap”                has the meaning ascribed to it in clause 16.3.5.


“Change of Control Contract”        means (a) any contract material to the
business of the Company as conducted at Signing entered into by any Share Sale
Company with any third party which requires the consent of such third parties to
the relevant Local Buyer’s purchase of the share capital of the Share Sale
Company, which grants such third parties the right to terminate such contract,
or which in any other way places such third parties in a more favourable
position due to the relevant Local Buyer’s purchase of the share capital of the
Share Sale Company; and (b) any contract material to the business of the Company
as conducted at Signing entered into by any Asset Sale Company with any third
party which cannot, according to local Law or the terms


Page 8 of 64

--------------------------------------------------------------------------------

 


of the contract, be assigned on Closing to the relevant Local Buyer without the
consent of the contract party (collectively the “Change of Control Contracts”).


“Change of Control Permit”         means (a) any Permit of any Share Sale
Company which requires the consent of any governmental or other public or
non-public body or agency to the relevant Local Buyer’s purchase of the share
capital of the Share Sale Company or which entitles such body or agency to
terminate or revoke the Permit concerned due to the relevant Local Buyer’s
purchase of the share capital of the Share Sale Company; and (b) any Permit of
any Asset Sale Company which requires the consent of any governmental or other
public or non-public body or agency to the relevant Local Buyer’s purchase of
the Company-related assets and liabilities of the Asset Sale Company or which
cannot be transferred to the Local Buyer in connection with an asset sale
(collectively the “Change of Control Permits”).


“Claim”                 means any claim for a Loss raised by a Party against the
other Party due to a Breach.


“Claim Notice”            has the meaning ascribed to it in clause 17.1.1.


“Closing”                means the Parties' mutual fulfilment of their
obligations described in clause 8.


“Closing Date”            means the Business Day on which Closing takes place.


“Closing Memorandum”        means the minutes of the meeting at which Closing
takes place.


    


Page 9 of 64

--------------------------------------------------------------------------------

 


“Closing Statement”            has the meaning ascribed to it in clause 3.3.1.


“Combined Business”            has the meaning ascribed to it in clause 6.1.5.


“Company”                means GN Otometrics Denmark and the Subsidiaries, the
other Share Sale Companies, all other Seller businesses manufacturing hearing
assessment, fitting, screening and balance diagnostic equipment, and all other
Company-related assets and liabilities as detailed in clause 2.1.


“Company Specific Asset
Purchase Agreement(s)”        means the agreements (with appendices) forming
Schedules hereto regulating the transfer of assets and liabilities from the
Local Seller to the Local Buyer for Asset Sale Companies.
 
“Company Specific
Purchase Agreement(s)”        means the Company Specific Asset Purchase
Agreement(s) and the Company Specific Share Purchase Agreement(s).


“Company Specific Share
Purchase Agreement(s)”        means the agreements (with appendices) forming
Schedules hereto regulating the transfer of shares from the Local Seller to the
Local Buyer for Share Sale Companies.


“Confidential Information”        means any information disclosed prior to, on
or after the date of this Agreement which a Party or its Representatives
disclose to the other Party or the other Party’s Representatives in connection
with the Transaction, irrespective of the medi-


Page 10 of 64

--------------------------------------------------------------------------------

 


um through which such information is provided, which includes, without
limitation, any electronic or web-based type of communication. Conଁdential
Information includes, without limitation, (i) any kind of business, commercial
or technical information and any copies or abstracts made thereof; (ii) all
analyses, compilations, data, studies or other documents prepared by the
receiving Party or the receiving Party’s Representatives containing or based in
whole or in part on any such disclosed information (e.g. any due diligence
reports); (iii) the existence of this Agreement; (iv) the fact that Conଁdential
Information will be and has been exchanged; and (v) any other information
regarding the Transaction.


“Corporate Documents”        mean the memorandum of incorporation, articles of
association, rules of procedure for the board of directors and similar
documents.
 
“De Minimis Threshold”            has the meaning ascribed to it in clause
16.3.4(i).


“Disclosed”            means with respect to any matter or fact relating to the
Company, or to any of the Company’s activities, that such matter or fact has
been disclosed to the Buyer and/or its Representatives as specified in clause
12.1 in an accurate and fair way including by way of the Due Diligence
Documentation that would enable the Buyer and/or its Representatives, given the
nature and context of the disclosure and the Buyer’s and its Representatives’
industry knowledge, to become aware of the possible implications on the Company
of such matter or fact.


    


Page 11 of 64

--------------------------------------------------------------------------------

 


“Due Diligence Documentation”        has the meaning ascribed to it in clause
12.1.


“Enterprise Value”
has the meaning ascribed to it in clause 3.1.1.



“Estimated Net
Interest Bearing Debt”
means the Seller's good faith estimate of the Net Interest Bearing Debt of the
Major Jurisdiction Companies and any Residual Jurisdiction Companies for which
(and to the extent) the Transaction is completed at Closing as of the Closing
Date as determined in accordance with clause 3.2 as set out in the Preliminary
Purchase Price Statement.



“Estimated Net Working Capital
Adjustment Amount”
means the Seller's good faith estimate of the Net Working Capital Adjustment
Amount for the Major Jurisdiction Companies and any Residual Jurisdiction
Companies for which (and to the extent) the Transaction is completed at Closing
as of the Closing Date as determined in accordance with clause 3.2 as set out in
the Preliminary Purchase Price Statement.



“Estimated Purchase Price”
means the Enterprise Value less the Estimated Net Interest Bearing Debt and
adjusted by the Estimated Net Working Capital Adjustment Amount as determined
clause 3.2 as set out in the Preliminary Purchase Price Statement.

    
“Excluded Asset”            means assets of Asset Sale Companies excluded from
the Transaction as defined in Schedule 2.1.1.2 (collectively the “Excluded
Assets”).


    


Page 12 of 64

--------------------------------------------------------------------------------

 


“Excluded Liability”            means liabilities of Asset Sale Companies
excluded from the Transaction to be defined in Schedule 2.1.1.2 (collectively
the “Excluded Liabilities”), which shall include, without limitation, (i) any
and all Tax liabilities of the Asset Sale Companies (except for latent Tax
liabilities relating to the assets of the Company, which are assumed by the
Buyer (in Danish "momsreguleringsforpligtelser")), and (ii) any and all criminal
liability of the Asset Sale Companies.


“Final Net Interest Bearing Debt”
means the Parties’ determination of the actual Net Interest Bearing Debt of the
Major Jurisdiction Companies and any Residual Jurisdiction Companies for which
(and to the extent) the Transaction is completed at Closing as of the Closing
Date in accordance with clause 3.3 and in accordance with the principles set out
in the Preliminary Purchase Price Statement.



“Final Net Working Capital
Adjustment Amount”            means the Parties' determination of the actual Net
Working Capital Adjustment Amount for the Major Jurisdiction Companies and any
Residual Jurisdiction Companies for which (and to the extent) the Transaction is
completed at Closing as of the Closing Date in accordance with clause 3.3 and in
accordance with the principles set out in the Preliminary Purchase Price
Statement.


“Final Purchase Price”            has the meaning ascribed to it in clause
3.1.1.


    


Page 13 of 64

--------------------------------------------------------------------------------

 


“Financing”            has the meaning ascribed to it in clause 6.3.
 
“Fundamental Warranties”        has the meaning ascribed to it in clause 13.2.


“GN Otometrics Denmark”        means GN Otometrics A/S, a public limited
liability company 100% owned by the Seller Parent incorporated under the Laws of
Denmark with company reg. no. 25384687, Hørskætten 9, Klovtofte, DK-2630
Taastrup, Denmark.


“Independent Accountant”        means a state-authorised public accountant,
appointed by FSR – Danish Auditors (in Danish: “FSR – danske revisorer”), from a
well-reputed major international auditing firm, (i) who is not the registered
auditor of any Party and who has not advised any of the Parties in connection
with the negotiation and consummation of the Transaction; and (ii) who is
willing and able to render a statement to the Parties to this effect on behalf
of the firm of the accountant.


“Intellectual Property Rights”        means any rights associated with (a)
patents and patent applications; (b) registered and unregistered trademarks
and service marks, company names  and trade names and domain names; (c)
registered and unregistered copyrights and registered and unregistered design
rights; (d) rights to trade secrets and know-how; and (e) any other intellectual
property rights.


“Interest”                means 2 % per year.


“Key Employee”            means each of Kim Lehmann, Kim Rønn, Lars Henrik
Jensen, Tommy Bysted,


Page 14 of 64

--------------------------------------------------------------------------------

 


Christian Deichmann, Markus Mauer, Chad Boerst, Francis Zhou, Engin Aksel and
Fabio Gomiero (collectively the “Key Employees”).
 
“Law”                means any national, state, federal, local or other law or
regulation in any country or jurisdiction and the regulations and orders
promulgated thereunder where the Company conducts its business as of the Signing
Date.


“Local Buyer”            means any company, being the Buyer or an Affiliate of
the Buyer, who is the buyer under a Company Specific Purchase Agreement.


“Local Seller”            means any company, being the Seller or an Affiliate of
the Seller, who is the seller under a Company Specific Purchase Agreement.


“Loss”                means any loss suffered by a Party (or its Affiliates) or
by the Company, calculated in accordance with Danish law, except the Loss shall
not include indirect or consequential losses.


“Major Jurisdiction Company”        means GN Resound Pty. Ltd. (Australia), DB
Special Instruments Inc. (Canada), GN Resound Shanghai Ltd. (China), GN ReSound
China Ltd. (China), GN Hearing A/S (Denmark), GN Otometrics A/S (Denmark), GN
Otometrics SAS (France), GN Hearing SAS (France), GN Hearing GmbH (Germany), GN
Hearing s.r.l. (Italy), GN Resound Ltd. (United Kingdom), GN Hearing Care
Corporation (United States (California)) and Audio Electronics Inc. (United
States (Texas)) (collectively the “Major Jurisdiction Companies”).


    


Page 15 of 64

--------------------------------------------------------------------------------

 


“Material Adverse Effect”        means a material adverse change of the
financial position or financial prospects of the Company as a result of any
Breach by the Seller.


“Net Interest Bearing Debt”        means the consolidated aggregate amount of
the following balance sheet items for (a) the Asset Sale Companies if and to the
extent the assets and liabilities below are transferred in the Transaction; and
(b) the Share Sale Companies:
(i)    long and short term interest bearing debt owed to any third party,
including bank loans, overdrafts, loan notes and subordinated loans, financial
leases, factored receivables, and any other interest-bearing loans or credit
liabilities; plus
(ii)    interest or non interest bearing intra-group balances in favour of the
Seller’s group (non-Company entities) which are of a financing nature; plus
(iii)    payable corporation Tax regarding current tax year, most recent
finalised tax year and previous years, but specifically excluding deferred Tax;
plus
(iv)    certain other creditors, including defined benefit pension liabilities,
earn-out liabilities, severance liabilities, unpaid transaction costs, liability
for a compensation programme to an ASI employee and capex/R&D payables; plus
(v)    all interest accrued but unpaid thereon; less
(vi)    cash balances (whether interest bearing or not), including positive bank
balances, interest bearing loans provided to third parties, as well as any other
liquid funds, including any securities held; less
(vii)    interest or non interest bearing intra-group balances in favour of the
Company, meaning the aggregate of receivables from the Seller’s group
(non-Company entities) held by the Company which are of a financing nature; less


Page 16 of 64

--------------------------------------------------------------------------------

 


(viii)    receivable corporation Tax regarding current tax year, most recent
finalised tax year and previous years; less
(ix)    certain other assets, including defined benefit pension assets; and less
(x)    all interest accrued but unpaid thereon
(all as illustrated in Schedule 1.1).


“Net Working Capital”            means the consolidated aggregate amount of the
following balance sheet items for (a) the Asset Sale Companies if and to the
extent the assets and liabilities below are transferred in the Transaction; and
(b) the Share Sale Companies:
(i)    inventory, meaning the net of inventory and the provision for obsolete
inventory; plus
(ii)    trade receivables, meaning the net of outstanding payments from
customers and the provision for bad and doubtful debt; plus
(iii)    trade receivables payable by the Seller’s group (non-Company entities)
incurred in the ordinary course of business; plus
(iv)    pre-payments to non-affiliated parties; plus
(v)    accrued income; plus
(vi)    other operating receivables, including accruals, prepayments and other
receivables (net of reservations for doubtful accounts) but specifically
excluding rent deposits; less


Page 17 of 64

--------------------------------------------------------------------------------

 


(vii)    trade accounts payable to third parties but specifically excluding
capex/R&D payables; less
(viii)     trade accounts payable to the Seller’s group (non-Company) incurred
in the ordinary course of business; less
(ix)    warranty provisions; less
(x)    liabilities in respect of prepayments from non-affiliated parties; and
less
(xi)    accrued expenses and other non-interest bearing current liabilities
(all as illustrated in Schedule 1.1).


“Net Working Capital
Adjustment Amount”            means the amount by which the Net Working Capital
is greater or less than the Reference Net Working Capital.


“Notice of Disagreement”        has the meaning ascribed to it in clause 3.3.3.


“Otoscan Development Terms”        has the meaning ascribed to it in clause
19.2.1.


“Party”                means any one of the Seller and the Buyer of this
Agreement individually and “Parties” mean the Seller and the Buyer collectively.


“Permit”                means any permit, license, authorisation, registration,
concession and approval, including approval required by applicable Law material
to the business of the Company as conducted at Signing (collectively the
“Permits”).


“Person”                means any individual, corporation, partnership, firm,
joint venture, association, trust, organisation, governmental or regulatory body
or other entity.


    


Page 18 of 64

--------------------------------------------------------------------------------

 


“Preliminary Purchase Price
Statement”                has the meaning ascribed to it in clause 3.2.1.


“Recovery Amount”            has the meaning ascribed to it in clause 16.6.1.


“Reference Net Working Capital”        means USD 27,105,809.


“Representatives”            means directors, ofଁcers or employees of a Party or
of its Affiliates involved in the Transaction, or attorneys, auditors, tax
advisors, consultants or corporate finance advisors advising one Party or its
Affiliates with respect to the Transaction.


“Residual Closing”            means the Parties' mutual fulfilment of their
obligations described in clause 11 for the relevant Residual Jurisdiction
Companies.


“Residual Closing Memorandum”        means the minutes of the meeting at which
the Residual Closing takes place.


“Residual Jurisdiction Company”        means GN Resound Hoertechnologie GmbH
(Austria), GN Resound Productos Médicos Ltda. (Brazil), GN Resound Finland Oy/Ab
(Finland), GN Resound India Private Limited (India), GN Resound Japan K.K.
(Japan), GN Hearing Benelux (Netherlands), GN Resound (NZ) Ltd. (New Zealand),
GN Resound Norge AS (Norway), GN Resound LLC (Russia), GN Hearing Pte. Ltd.
(Singapore), GN Hearing Care S.A. (Spain), GN Resound AB (Sweden), GN Resound AG
(Switzerland) and Audiology Systems, Inc. (United States (Delaware))
(collectively the “Residual Jurisdiction Companies”).


    


Page 19 of 64

--------------------------------------------------------------------------------

 


“Schedule”                means any and all schedules attached to this
Agreement.


“Seller”                means GN Hearing A/S, a public limited liability company
100% owned by the Seller Parent incorporated under the Laws of Denmark with
company reg. no. 55082715, Lautrupbjerg 7, DK-2750 Ballerup, Denmark.


“Seller Parent”            means GN Store Nord A/S, a public limited liability
company incorporated under the Laws of Denmark with company reg. no. 24257843,
Lautrupbjerg 7, DK-2750 Ballerup.


“Seller's Bank Account”        means the Seller's client trust account with
Moalem Weitemeyer Bendtsen in Nordea Bank reg. no. 2230, account no. 5036 2524
74, IBAN DK6720 0050 3625 2474 and SWIFT NDEADKKK.


“Seller's Knowledge”            means the actual knowledge of Anders Hedegaard,
Marcus Desimoni, each of the Key Employees, and each of Martin Sick Nielsen,
Nicolai Storm Lund, Asif Muhammad and Morten Lyngstrand Baagø, as well as
knowledge such persons should have had (i) in their positions with the Seller or
the Company as applicable, but without having made any specific investigations
into the specific matters as a consequence of the Seller providing the Seller's
Warranties, and (ii) after having made due inquiries with attorneys Dan Moalem
and Lennart Meyer Østenfjeld of Moalem Weitemeyer Bendtsen Law Firm, Lars
Engskov and Elliot Grove of PwC Denmark, Corporate Finance, Ragna Ceder and Tina
Flagstad of PwC Denmark, Transaction Services, and Bjarne


Page 20 of 64

--------------------------------------------------------------------------------

 


Gimsing of EY Denmark, Tax, as at the Signing Date or the Closing Date, as
appropriate.


“Seller's Group”            means any Person (other than the Company) that is
controlled by, controls, or is under common control with the Seller. For the
purposes of this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) means the power to
exercise decisive influence over a Person’s financial and operating decisions.


“Seller's Warranties”            mean the Warranties given by the Seller to the
Buyer as set forth in clause 13.


“Share Sale Company”            means each of DB Special Instruments Inc.
(Canada), GN Otometrics A/S (Denmark), GN Otometrics SAS (France) and Audiology
Systems, Inc. (United States (Delaware)) (collectively the “Share Sale
Companies”).


“Signing Date”            means the date on which the Parties sign this
Agreement.


“Subsidiaries”            mean the companies in which GN Otometrics Denmark owns
100% of the share capital, being Génie Audio Inc. (Canada), Otometrics Shanghai
Co., Ltd. (China), Inmedico A/S (Denmark), and GN Otometrics GmbH (Germany) as
well as GN Group Solutions GmbH (in liquidation) (unless such company prior to
Closing has been finally dissolved and any proceeds distributed to GN Otometrics
Denmark).


“Tax”                means all direct and indirect taxes and tax liabilities,
whether actual or deferred,


Page 21 of 64

--------------------------------------------------------------------------------

 


including income tax, corporation tax (including payments under the Danish joint
taxation regime), capital gains tax, VAT and sales tax, withholding tax,
registration fees, stamp duties, customs duties, tax deducted from income at
source (in Danish: "A-skat"), labour market contributions, other social security
costs, property tax and similar taxes, including interest, fees, additional tax
and tax penalties.


“Third Party Claim(s)”            has the meaning ascribed to it in clause
17.3.1.


“Third Party Rights”            mean any lien, mortgage, deed of trust, deed to
secure debt, pledge, charge, security interest, right of first refusal,
easement, restriction and other third party right.


“Transaction”            means the transfer of the Company from the Seller to
the Buyer (or its Affiliates as applicable) as described in this Agreement.


“Transfer Tax”            means any real and personal property transfer,
documentary, sales use, registration, value-added, conveyance, real estate
transfer and any similar taxes, together with all interest, fines, penalties and
additions attributable to or imposed with respect to such amounts imposed on or
with respect to the transfer of assets and assumption of the liabilities in
connection with this Agreement and any Company Specific Purchase Agreements.




“Transitional Services Agreement”        has the meaning ascribed to it in
clause 19.1.1.


    


Page 22 of 64

--------------------------------------------------------------------------------

 


“USD”                means United States Dollars, being the lawful currency in
the United States.


“Virtual Data Room”            has the meaning ascribed to it in clause 12.1.


“Warranties”            mean the representations and warranties given by the
Seller in accordance with clause 13 and by the Buyer in accordance with clause
14.


“Warranty Breach”            means any Breach of the Warranties.


"Wrong Pocket Asset or Liability"        has the meaning ascribed to it in
clause 9.3.1.


"Wrong Pocket Transfer"        has the meaning ascribed to it in clause 9.3.1.2.


1.2
Expressions such as “including” and similar expressions mean “including, but not
limited to.”

1.3
Words in the singular include the plural and vice versa.

1.4
Any Danish legal term for any action, remedy, method of judicial proceeding,
legal document, legal status, court, official or any legal concept will, in
respect of any jurisdiction other than that of Denmark, be deemed to include
what, in that jurisdiction, most nearly approximates to the Danish legal term.




2.
Transfer of the Company

2.1
Transaction Object

2.1.1
The Buyer will purchase:

2.1.1.1
the shares of all the Share Sale Companies (and indirectly of all the
Subsidiaries) and



Page 23 of 64

--------------------------------------------------------------------------------

 


2.1.1.2
all of the Company-related assets and liabilities of Asset Sale Companies,
including but not limited to:

(i)
Intellectual Property Rights;

(ii)
tangible and intangible property, including customer lists, records, goodwill
and other intangible assets;

(iii)
all contractual arrangements with suppliers, customers and other third parties;

(iv)
all Permits;

(v)
all contractual arrangements with employees; and

(vi)
any other assets and/or liabilities related to or used in connection with the
ordinary course of the Company upon Closing,

unless such asset or liability is specifically listed as an Excluded Asset
and/or an Excluded Liability in Schedule 2.1.1.2 (Excluded Assets and Excluded
Liabilities), respectively.
2.2
Transfer of the Company

2.2.1
Subject to the terms and conditions set out in this Agreement, the Seller sells
the Company to the Buyer, and the Buyer acquires the Company from the Seller.

2.2.2
The transfer of the Company is completed by the Local Sellers selling the shares
of the relevant Share Sale Companies and the Company-related assets and
liabilities of the relevant Asset Sale Companies, as the case may be, to the
relevant Local Buyer as specified in the relevant Company Specific Purchase
Agreement substantially in the forms set out in Schedule 2.2.2(a) (Company
Specific Share Purchase Agreement) and Schedule 2.2.2(b) (Company Specific Asset
Purchase Agreeement) (subject only to local mandatory requirements). A list of
the Company Specific Share Purchase Agreements and Company Specific Asset
Purchase Agreements for the Major Jurisdiction Companies and the Company
Specific Share Purchase Agreements and Company Specific Asset Purchase
Agreements for the Residual Jurisdiction Companies is attached as Schedule
2.2.2(c).



Page 24 of 64

--------------------------------------------------------------------------------


 


3.
Final Purchase Price and Closing Statement

3.1
Final Purchase Price

3.1.1
The total consideration payable by the Buyer to the Seller for the Company shall
be USD 145,000,000 (the “Enterprise Value”) less the Final Net Interest Bearing
Debt and adjusted by the Final Net Working Capital Adjustment Amount (the “Final
Purchase Price”).

3.2
Estimated Purchase Price

3.2.1
At the latest 15 (fifteen) Business Days prior to the Closing Date, the Seller
shall deliver to the Buyer a statement (the “Preliminary Purchase Price
Statement”) setting forth the Seller's good faith estimates of the Estimated Net
Interest Bearing Debt and the Estimated Net Working Capital Adjustment Amount
and the corresponding Estimated Purchase Price, in each case determined as of
the Closing Date and in accordance with Schedule 3.2.1, together with any
additional information reasonably requested by the Buyer.

3.2.2
The Estimated Purchase Price must be paid by the Buyer in cash to the Seller's
Bank Account at Closing. Any transfers from Buyer are to be marked
“DMO/LMO-Orange”.

3.3
Closing Statement

3.3.1
Within 45 (fourty-five) Business Days after the Closing Date, the Seller shall
cause the preparation of and delivery to the Buyer of the calculation of the
Final Net Interest Bearing Debt and the Final Net Working Capital Adjustment
Amount, and consequently the Final Purchase Price and the Adjustment Amount, in
accordance with the principles of the Preliminary Purchase Price Statement
(together the “Closing Statement”). The Closing Statement must be prepared on
the basis of a pro forma consolidated closing balance sheet for the Company as
of Closing Date, and in accordance with IFRS as applied by GN Store Nord A/S in
its consolidated financial statements for 2015 (for all entities other than
Audiology Systems, Inc.) or US GAAP (for Audiology Systems, Inc.). The Seller
shall have unrestricted access to all books, records and other information as
well as to the employees of the Company which in the reasonable opinion of the
Seller is necessary or appropriate for the Seller to prepare or review the
Closing Statement.



Page 25 of 64

--------------------------------------------------------------------------------

 


3.3.2
Following delivery of the Closing Statement, the Seller shall provide the Buyer
and the Buyer's Representatives with any supporting documentation for the
Closing Statement which the Buyer reasonably requests.

3.3.3
No later than 45 (forty-five) Business Days after the Buyer's receipt of the
Closing Statement, the Buyer shall notify the Seller in writing of any item(s)
which the Buyer wishes to dispute on the basis that the Closing Statement was
not prepared or calculated in accordance with clause 3.3.1 (the “Notice of
Disagreement”). The Notice of Disagreement must:

(i)
specify in reasonable detail the nature of the disagreement and provide a
description in reasonable detail of the reasons for such disagreement (including
appropriate supporting documentation in the possession of the Buyer); and

(ii)
include a specific proposal for adjustment of each disputed item in the Closing
Statement.

3.3.4
If the Buyer has not given any Notice of Disagreement, the Closing Statement as
prepared by the Seller will be deemed final and binding upon the Parties, except
in case of manifest error or fraud. If the Buyer has not given any objection on
the basis of a manifest error within 120 (one-hundred-and-twenty) Business Days
after the Buyer's receipt of the Closing Statement, the Closing Statement shall
be deemed final.

3.3.5
The Buyer and the Seller shall discuss the Notice of Disagreement in good faith
and, if they reach an agreement amending the Closing Statement, the Closing
Statement as amended by such agreement will become final and binding upon the
Buyer and the Seller except in case of manifest error or fraud.

3.3.6
If the Parties are unable to reach an agreement prior to the expiry of 30
(thirty) Business Day after such Notice of Disagreement is delivered to the
Seller, either Party may within a subsequent period of 30 (thirty) Business Days
refer the disputed item(s) to the Independent Accountant for its final and
binding decision. If a disputed item relates to a legal or contractual issue,
including the legal interpretation of this Agreement, such dispute shall be
referred to arbitration in accordance with clause 23 within the said period of
30 (thirty) Business Days.

3.3.7
If the dispute is not referred to the Independent Accountant within the period
stipulated, the Closing Statement delivered to the Buyer will be final and
binding upon the Parties subject only to any changes



Page 26 of 64

--------------------------------------------------------------------------------

 


agreed by the Parties in writing and except in case of manifest error or fraud.
3.3.8
Unless otherwise agreed by the Parties, the Independent Accountant will
establish the procedural rules in connection with its hearing of the Parties’
respective positions on the disputed item(s) and any related issues to be
investigated in connection with the settling of the dispute. The decision of the
Independent Accountant is final and binding upon the Parties and will not be
subject to judicial or arbitrational review, except in case of manifest error or
fraud.

3.3.9
The Parties shall use their best efforts to ensure that the Independent
Accountant renders its decision within 60 (sixty) Business Days after the
disputed matter was referred to the Independent Accountant.

3.3.10
The Parties shall make any deposit with and/or make any upfront payment to the
Independent Accountant as well as sign any release letter reasonably required by
the Independent Accountant in order for it to accept the task of acting as the
Independent Accountant in accordance with the terms of this Agreement. Any such
deposit and/or upfront payment shall be divided equally between the Parties
(50/50).

3.3.11
The Independent Accountant must have reasonable access to all of the books and
records of the Company, whether the relevant books and records reside with the
Seller’s Group or the Buyer’s Group. Both Parties undertake to procure such
access.

3.3.12
The aggregate fees and expenses finally payable to the Independent Accountant
shall be borne by the Seller and the Buyer in such proportion as the Independent
Accountant determines, taking into account which party has prevailed the most in
its argumentation (based on the amounts claimed by each of the parties) with
respect to the disputed item(s) referred to the Independent Accountant for its
decision, and the Independent Accountant's decision shall include a decision on
the allocation of the said fees and expenses between the parties. If the parties
are equally correct in the aggregate, the fees and expenses finally charged by
the Independent Accountant shall be divided equally between the Parties (50/50).
If one of the Parties shall bear the fees and expenses payable to the
Independent Accountant, such party shall indemnify the other party from any
deposit and/or upfront payment made by the other party to the Independent
Accountant.



Page 27 of 64

--------------------------------------------------------------------------------

 


3.3.13
If the Final Purchase Price is:

(i)
greater than the Estimated Purchase Price, the Buyer shall pay to the Seller an
amount equal to such excess amount; or

(ii)
lower than the Estimated Purchase Price, the Seller shall pay to the Buyer’s
Bank Account an amount equal to such difference.

Any payment pursuant to this clause 3.3.13 (the “Adjustment Amount”) must be
made within 5 (five) Business Days after the Closing Statement has become final
as set forth in this clause 3.3. Payment of the Adjustment Amount must include
Interest calculated from (but not including) the Closing Date until and
including the date of payment.
3.4
Purchase Price Adjustment for the Residual Closing

3.4.1
The Parties acknowledge that due to the handling of historical (not to be
transferred) and future (to be transferred) working capital effects in the
Back-To-Back Arrangements as described in clauses 10.2 and 10.3, no Purchase
Price adjustment will be required for working capital relating to the Residual
Closing.

3.4.2
In the event that any assets or liabilities referenced in the definition of Net
Working Capital or Net Interest Bearing Debt are transferred after the Closing
Date, and are unaccounted for in the Closing Statement, an additional
USD-for-USD adjustment shall be completed between the Parties, as required. For
the avoidance of doubt, if the Transaction is completed in respect of Audiology
Systems, Inc. at the Residual Closing, a USD-for-USD adjustment shall be
completed between the Parties in respect of all Net Interest Bearing Debt and
all Net Working Capital of Audiology Systems, Inc. transferred as part of the
Transaction pursuant to this clause 3.4.2.

3.5
Allocation of the Final Purchase Price

3.5.1
The Estimated Purchase Price must be allocated between the Share Sale Companies
and the Asset Sale Companies as set out in Schedule 2.2.2. The allocation of the
Enterprise Value on the individual assets of the Asset Sale Companies is set out
in sub-schedules to the individual Company Specific Asset Purchase Agreements.



Page 28 of 64

--------------------------------------------------------------------------------

 


3.5.2
The allocation of the Final Purchase Price must be agreed between the Parties
prior to Closing and if requested by a Party verified by an independent third
party appointed jointly by the Parties.

3.5.3
If there is an adjustment to the Estimated Purchase Price according to this
clause 3.5, the adjustment must be made pro rata among the individual purchase
prices for all Share Sale Companies and Asset Sale Companies.

3.6
Payment with discharging effect

3.6.1
The Buyer's payment of the Estimated Purchase Price and any Adjustment Amount to
the Seller will be made with discharging effect. The Seller shall be responsible
for transferring any part of the Estimated Purchase Purchase Price and any
Adjustment amount paid by the Buyer to the Local Sellers in accordance with the
allocation set out in Schedule 2.2.2.




4.
Signing

4.1
When signing this Agreement the Seller has delivered to the Buyer:

4.1.1
Documentary evidence from the board of directors of the Seller irrevocably
authorising the signing of this Agreement and the Seller's consummation of the
transactions contemplated by this Agreement (including without limitation any
and all of its Closing deliveries as set out in clause 8.3).

4.2
When signing this Agreement the Buyer has delivered to the Seller:

4.2.1
Documentary evidence from the board of directors of the Buyer irrevocably
authorising the signing of this Agreement and the Buyer's consummation of the
transactions contemplated by this Agreement (including without limitation any
and all of its Closing deliveries set out in clause 8.4).

4.2.2
Evidence of the Buyer's ability to pay the Estimated Purchase Price at Closing.




5.
Conditions precedent to Closing

5.1
Conditions precedent to the Buyer’s Obligations



Page 29 of 64

--------------------------------------------------------------------------------

 


5.1.1
The Buyer is not obliged to perform its obligations to consummate the
Transaction at Closing as set forth in clause 8 unless the following conditions
precedent are fulfilled or are waived by the Buyer on or prior to Closing:

(i)
the required merger clearances have been obtained, see clause 6.1;

(ii)
no Law makes it illegal for the Buyer to consummate the Transaction, and no
order, decree or judgment prevents the Seller from consummating the Transaction;

(iii)
no suit, action, investigation, or other proceeding is pending or threatened
before any court or governmental agency against the Buyer seeking to restrain,
prohibit, or obtain damages or other relief, in connection with the consummation
of the Transaction; and

(iv)
no Material Adverse Effect has occurred.

5.2
Conditions precedent to the Seller's obligations

5.2.1
The Seller is not obliged to perform its obligations to consummate the
Transaction at Closing as set forth in clause 8 unless the following conditions
precedent are fulfilled or are waived by the Seller on or prior to Closing:

(i)
the required merger clearances have been obtained, see clause 6.1 below;

(ii)
no Law makes it illegal for the Seller to consummate the Transaction, and no
order, decree or judgment prevents the Buyer from consummating the Transaction;

(iii)
no suit, action, investigation, or other proceeding is pending or threatened
before any court or governmental agency against the Seller seeking to restrain,
prohibit, or obtain damages or other relief, in connection with the consummation
of the Transaction; and

(iv)
no Material Adverse Effect has occurred.

5.3
Each of the Parties undertakes in good faith to use best efforts to ensure that
the conditions precedent set out above in clauses 5.1.1 and 5.2.1 are fulfilled
as soon as possible after the Signing Date.



Page 30 of 64

--------------------------------------------------------------------------------

 


5.4
Each of the Parties undertakes as soon as reasonably practicable to disclose in
writing to the other Party any circumstances that will or are reasonably likely
to prevent any of the conditions precedent from being satisfied upon becoming
aware of such circumstances. Moreover, each of the Parties undertakes to inform
the other Party in writing as soon as reasonably practicable when such Party has
become aware that a condition precedent has been satisfied.




6.
Covenants between Signing and Closing

6.1
Filing for Merger Clearances

6.1.1
As soon as practically possible after the Signing Date, the Buyer shall file all
required notifications to the relevant competition authorities and submit
documents and information requested or required by such authorities to grant the
merger clearances required for consummation of the transactions contemplated by
this Agreement.

6.1.2
All communication with the relevant competition authorities with respect to the
filings made must promptly be notified to the Seller who must also be provided
with a copy of all such communication. Where permissible, the Seller and its
Representatives have the right to participate in any meetings with the relevant
competition authorities.

6.1.3
Each of the Parties shall, at the request of the other Party and as permitted by
Law, furnish the other, in a timely manner, with all reasonable information
concerning itself as may be necessary or advisable with a view to obtaining the
merger clearances.

6.1.4
In case applicable antitrust regulation prohibits the exchange of certain
information between the Parties, and it is necessary or advisable to exchange
such information in order to obtain the merger clearances, the information is to
be exchanged between the Parties’ respective legal counsels on a
counsel-to-counsel basis without any direct disclosure to the other Party.

6.1.5
The Buyer shall undertake (or cause to be undertaken) any and all reasonable
steps necessary to avoid or eliminate impediments for the antitrust clearances
that may be asserted by any antitrust authority so as to enable the Buyer and
the Seller to close the transactions as contemplated under this Agreement
(subject to all conditions and requirements for Closing set out in this
Agreement being fulfilled or waived, as applicable). This shall include the
obligation of the Buyer to commit to reasonable



Page 31 of 64

--------------------------------------------------------------------------------

 


divestments or reasonable behavioral remedies as are necessary to avoid the
effect of materially delaying or preventing the consummation of the transactions
contemplated under this Agreement, however, provided that the Buyer shall not be
obliged to agree to or to offer:
(i)
divestments or behavioral remedies which are outside the scope of the Buyer's
hearing screening and balance assessment equipment as conducted by the Buyer
Parent and its subsidiaries and/or the Seller and its Affiliates (herein
collectively “Combined Business”); and

(ii)
divestitures from the Combined Business which, individually or in the aggregate,
are reasonably expected to result in an equivalent reduction of 15 (fifteen)
percent or more of the EBITDA compared to the Company's EBITDA in the fiscal
year ending 31 December 2015 (it being understood that EBITDA for the purpose of
this clause 6.1.5 shall be based on marginal impact on a consolidated basis).

(iii)
In the event that divestitures exceeding the threshold set forth in item (ii)
above are required by any antitrust authority to secure a clearance decision,
the Buyer and the Seller shall negotiate in good faith with a view to finding a
mutually satisfactory solution.

6.2
Change of Control Contracts and Change of Control Permits for Major Jurisdiction
Companies

6.2.1
The Parties shall take all reasonable steps to obtain the consents between
Signing and Closing under any Change of Control Contracts and any Change of
Control Permits for Major Jurisdiction Companies, and any Residual Jurisdiction
Companies for which (and to the extent) the Transaction is completed at Closing.

6.2.2
If any consent required in connection with the assignment by the Local Seller to
the Local Buyer or the sale of the shares in the Share Sale Company, as the case
may be, of any of the Change of Control Contracts or Change of Control Permits
for Major Jurisdiction Companies, and any Residual Jurisdiction Companies for
which the Transaction is completed at Closing, has not been obtained prior to
Closing, the Seller and the Buyer must, until such consents are obtained by the
Buyer, cooperate to ensure that (i) the Parties enter into a Back-To-Back
Arrangement relating to such Change of Control Contracts and/or Change of
Control Permits to ensure that the net economic benefit (i.e. less any



Page 32 of 64

--------------------------------------------------------------------------------

 


related costs incurred by the Seller which would have been incurred by the Buyer
had the assets and/or liabilities been acquired by the Buyer at Closing,
including, without limitation, any Tax) and net cash flow of the relevant Change
of Control Contracts and/or Change of Control Permits is transferred to the
Buyer; and (ii) if so desired by the Buyer (a) such Change of Control Contract
or Change of Control Permit are terminated and/or (b) any rights of the Seller
or Local Seller arising from such Change of Control Contract or Change of
Control Permit are enforced. To the extent that the Buyer receives the benefits
under any such Change of Control Contracts or Change of Control Permits as
contemplated by this clause 6.2, the Buyer shall fully and timely perform all of
the obligations of the Seller under such Change of Control Contracts or Change
of Control Permits and indemnify, defend and hold harmless the Seller from all
such obligations, and any actions taken by the contracting counterparty or any
other party in connection therewith, but only to the extent that such action is
predominantly based upon or arises out of the performance (including for the
sake of clarity omissions) by the Buyer of such obligations of the Seller after
the Closing Date.
6.3
Financing Assistance

6.3.1
The Seller shall, and shall cause the Company to, use best efforts to provide
all cooperation reasonably requested to assist the Buyer in the arrangement of
debt financing of the Final Purchase Price, including any refinancing of debt
(the “Financing”).

6.3.2
Nothing herein may require such cooperation to the extent it would (a)
unreasonably disrupt the operations of the Seller's Group or (b) require the
Seller's Group to incur any liability which is not promptly reimbursed by the
Buyer. The Buyer shall promptly reimburse the Company or the Seller (as the case
may be) for all reasonable costs in connection with the Financing.

6.4
Filing of Tax returns

6.4.1
The Seller shall procure that pending Closing, the Company files all such Tax
returns or other notices to any Tax authority, for any period up until Closing
which are required to be filed in any jurisdiction, including, without
limitation, the United States.

6.4.2
The Seller shall further (i) procure that the Company pays or (ii) provide for
the payment of any and all Taxes for any period prior to Closing, which are due
and payable in any jurisdiction, including, without limitation, the United
States.



Page 33 of 64

--------------------------------------------------------------------------------


 


7.
Conduct of Business pending Closing

7.1
Between Signing and Closing, or the Residual Closing, as the case may be, the
Seller must operate the Company, or the remaining Residual Jurisdiction
Companies or assets and liabilities of the Residual Jurisdiction Companies, as
the case may be, in the ordinary course of business and in line with past
practices, and specifically the Seller will not with regard to the Company –
except (i) in accordance with pre-existing obligations or agreements Disclosed
to the Buyer or (ii) as agreed with the Buyer from time to time:

(i)
divest, or allow any Third Party Rights over, the shares of any Share Sale
Company or any Subsidiary, or introduce any new Third Party Rights over the
material assets of any Share Sale Company or Asset Sale Company;

(ii)
change the share capital of any Share Sale Company or Subsidiary, including
issuance of equity related instruments; amend the articles of association of any
Share Sale Company; or liquidate, merge, demerge or otherwise restructure any
Share Sale Company;

(iii)
enter into any agreements or commitments involving capital expenditure without
having consulted with the Buyer in advance and considering the Buyer’s input
thereon for an amount in excess of DKK 5,000,000 in any transaction or related
series of transactions or DKK 20,000,000 in the aggregate;

(iv)
let any Share Sale Company acquire or incur any indebtedness or make any loan to
any Person;

(v)
let any Share Sale Company enter into or engage in any hedging, securitization,
derivative, factoring or swap transaction;

(vi)
let the Company (i) increase the compensation, including bonuses, pensions and
other benefits, to any Key Employee; (ii) terminate or materially amend the
employment terms of any Key Employee; or (iii) establish or amend any
compensation or benefit plan or collective bargaining agreement;



Page 34 of 64

--------------------------------------------------------------------------------

 


(vii)
initiate or settle any litigation which is material to the Company;

(viii)
terminate or amend the terms of any contract which is material to the Company;

(ix)
accelerate any payment of trade receivables, changing payment terms, or delay
any payment of trade payables;

(x)
let any Share Sale Company (i) change any method of Tax accounting or other
election in respect of Tax; or (ii) settle any audit, investigation, or other
proceeding in respect of Tax; or (iii) enter into any agreement with, or request
any Tax ruling from, any Tax authority, if any such action could result in a
material increase in a liability for Tax of any Share Sale Company; or

(xi)
agree, conditionally or otherwise, to do any of the foregoing.

7.2
Upon receipt of merger clearance the Seller shall provide such information on
the Company and its business as is reasonably required by the Buyer as well as
to provide reasonable access to the Company's employees.




8.
Closing

8.1
Subject to the terms and conditions of this Agreement, Closing will take place
at the offices of Moalem Weitemeyer Bendtsen, Amaliegade 3-5, DK-1256
Copenhagen, Denmark, at 09:00 am (CET) a) on the first Business Day of a the
month (provided that such Business Day is also a banking day in Ireland and USA)
following the month, where all of the conditions precedent referred to in clause
5 have been satisfied or waived or are capable of being satisfied in connection
with Closing, however, no earlier than on 1 January 2017 and provided that at
least 10 (ten) Business Days shall have passed since the satisfaction or waiver,
as applicable, of such conditions precedents or b) at such other date agreed
between the Parties. Closing shall in each case be deemed to take effect as of
the last day of the calendar month immediately preceeding the Closing Date.

8.2
Closing will comprise the completion of the Transaction regarding (a) the Major
Jurisdiction Companies and (b) any Residual Jurisdiction Companies agreed
between the Parties prior to Closing.



Page 35 of 64

--------------------------------------------------------------------------------

 


8.3
At Closing, the Seller must take the following actions and deliver to the Buyer
or procure the following:

(i)
The Company Specific Share Purchase Agreements relating to the Major
Jurisdiction Companies (and any relevant Residual Jurisdiction Companies) signed
by the relevant local Sellers.



(ii)
The Company Specific Asset Purchase Agreements relating to the Major
Jurisdiction Companies (and any relevant Residual Jurisdiction Companies) signed
by the relevant Local Sellers.



(iii)
The register of shareholders of each Share Sale Company being transferred at
Closing and any certificates(s) in respect of the shares substantiating that the
Buyer is registered as owner of the shares of each Share Sale Company being
transferred at Closing free from any Third Party Rights.



(iv)
The registers of shareholders of each of the Subsidiaries and certificates in
respect of all issued shares in the Subsidiaries substantiating that GN
Otometrics Denmark is registered as owner of all of the shares and
equity-related rights issued in each Subsidiary free from any Third Party
Rights.



(v)
Letters of resignation from the members of the board of directors of each Share
Sale Company being transferred at Closing, which are elected by the general
meeting (i.e. not employee representatives) attached as Schedule 8.3(v), stating
that they will resign at Closing, and that they do not have any claims against
the Company.



(vi)
Letters of resignation from the auditor of each Share Sale Company being
transferred at Closing attached as Schedule 8.3(vi) waiving any claims against
the Company other than for fees for services rendered to the Company in the
ordinary course of business prior to Closing. The fees are to be paid by the
relevant Share Sale Company, and the Buyer shall procure that such payment is
made no later than on its due date, if the fees have not been settled on the
Closing Date at the latest.



(vii)
The corporate books and records for each Share Sale Company being transferred at
Closing (or confirmation that such materials are kept at such Share Sale
Company’s offices).





Page 36 of 64

--------------------------------------------------------------------------------

 


(viii)
The appropriate documentation that the transfer of the assets and liabilities
has taken place in accordance with each Company Specific Asset Purchase
Agreement relating to a Major Jurisdiction Company (and any relevant Residual
Jurisdiction Company being transferred at Closing).



(ix)
Confirmation by the Seller substantially in the form as attached as Schedule
8.3(ix) stating whether any Material Adverse Effect has occurred between the
Signing Date and the Closing Date.



(x)
2 (two) copies of a USB stick containing a copy of the Due Diligence
Documentation as of the Signing Date and the Closing Date, respectively.



(xi)
Transcript from the Danish Business Authority evidencing the power of the
persons signing this Agreement on behalf of the Seller to bind the Seller with
their signatures.



(xii)
The Transitional Services Agreement signed by the Seller.



(xiii)
A properly executed statement stating that interests in the Company do not
constitute “United States real property interests” under Section 897(c) of the
Internal Revenue Code of 1986, as amended, for purposes of satisfying Buyer’s
obligations under U.S. Treasury Regulation Section 1.1445-2(c)(3).  In addition,
simultaneously with delivery of such statement, the Seller provide to Buyer, as
agent for the Seller, a form of notice to the Internal Revenue Service in
accordance with the requirements of U.S. Treasury Regulation Section
1.897-2(h)(2) along with written authorization for the Buyer to deliver such
notice form to the Internal Revenue Service on behalf of the Seller upon the
consummation of the Transaction.



(xiv)
The appropriate documentation that the Seller has complied with its obligations
in clause 6.4.



8.4
At Closing, the Buyer must take the following actions and deliver to the Seller
or procure the following:



Page 37 of 64

--------------------------------------------------------------------------------

 


(i)
The Company Specific Share Purchase Agreements relating to the Major
Jurisdiction Companies (and any relevant Residual Jurisdiction Companies) signed
by the relevant Local Buyers.



(ii)
The Company Specific Asset Purchase Agreements relating to the Major
Jurisdiction Companies (and any relevant Residual Jurisdiction Companies) signed
by the relevant Local Buyers.



(iii)
Documentary evidence that the Estimated Purchase Price has been transferred to
the Seller's Bank Account in cash with the Closing Date as value date.



(iv)
Certified copies of (i) a Secretary's Certificate (under U.S. law), together
with (ii) a third party confirmation or validation, evidencing that the Buyer
has full corporate power and all necessary authority to consummate this
Agreement, and which are required to evidence the authority of the individuals
having executed this Agreement on behalf of the Buyer and any document executed
and/or delivered by the Buyer at Closing.



(v)
The Transitional Services Agreement signed by the Buyer.



8.5
The Closing actions must be documented in a Closing Memorandum. The Seller
shall, no later than 10 (ten) Business Days before the contemplated Closing
Date, deliver a draft Closing Memorandum to the Buyer.

8.6
The actions taken under clauses 8.3 and 8.4 are to be deemed to have occurred
simultaneously, and none of the actions taken by one Party are to be considered
performed until and unless all the actions to be performed by the other Party
have been performed or explicitly waived by the recipient Party. At Closing, the
Parties must approve and sign the Closing Memorandum.

8.7
Each Party is entitled to waive fulfilment by the other Party of any of the
other Party’s obligations at Closing, in whole or in part.

8.8
If a Party’s obligations under clauses 8.3, items (i)-(iv), (viii)-(ix), (xi)
and (xii), and 8.4, items (i)-(v), are not complied with by the Closing Date,
the Parties may agree to:

(i)
defer Closing (so that the provisions of this clause 8 will apply to the
deferred Closing); or



Page 38 of 64

--------------------------------------------------------------------------------

 


(ii)
proceed to Closing as far as practicable without limiting its rights under this
Agreement as a consequence thereof.

8.9
If a Party’s obligations under clause 8.3, items (v)-(vii), (x), (xiii) or (xiv)
are not complied with by the Closing Date, the Parties agree to proceed to
Closing as far as practicable without limiting its rights under this Agreement
as a consequence thereof.

8.10
If Closing has not occurred on or before 23:59 CET on 30 June 2017, this
Agreement may be terminated by either Party by giving written notice of
immediate termination of the Agreement to the other Party.

8.11
If a Party terminates this Agreement pursuant to clauses 8.8 or 8.9, all
obligations of the Parties under this Agreement will end immediately, except for
those expressly stated to continue without limitation in time and those set out
in clauses 22 to 23. However, for the avoidance of doubt, all rights and
liabilities of the Parties which have accrued before termination or as a
consequence of termination will continue to exist.




9.
Post-Closing Covenants

9.1
Residual Closing

9.1.1
After Closing, the Parties shall work jointly and loyally to finalise any
Company Specific Purchase Agreements relating to Residual Jurisdiction Companies
for which, and to the extent, the Transaction is not completed at Closing and to
complete the Residual Closing.

9.2
Change of Control Contracts and Change of Control Permits for Residual
Jurisdiction Companies

9.2.1
The Parties shall take all reasonable steps to obtain the consents prior to the
Residual Closing under any Change of Control Contracts and any Change of Control
Permits for Residual Jurisdiction Companies.

9.2.2
If any consent required in connection with the assignment by the Local Seller to
the Local Buyer or the sale of the shares in the Share Sale Company, as the case
may be, of any of the Change of Control Contracts or Change of Control Permits
for Residual Jurisdiction Companies has not been obtained prior to the Residual
Closing then, until such consents are obtained by the Buyer, the Seller and the



Page 39 of 64

--------------------------------------------------------------------------------

 


Buyer must co-operate to ensure that (i) the Buyer receives the benefit (less
any related costs incurred by the Seller which would have been incurred by the
Buyer had such Change of Control Contract or Change of Control Permit been
assigned to the Buyer, including, without limitation, any Tax) of any rights of
the Seller or the Company under such Change of Control Contract or Change of
Control Permit; (ii) a transitional arrangement (Back-To-Back Arrangement)
designed to provide such benefits to the Buyer is implemented; and (iii) if so
desired by the Buyer; (a) such Change of Control Contract or Change of Control
Permit are terminated; and/or (b) any rights of the Seller or Local Seller
arising from such Change of Control Contract or Change of Control Permit are
enforced. To the extent the Buyer receives the benefits under any such Change of
Control Contracts or Change of Control Permits as contemplated by this clause
9.2, the Buyer shall fully and timely perform all of the obligations of the
Seller under such Change of Control Contracts or Change of Control Permits and
indemnify, defend and hold harmless the Seller from all such obligations, and
any actions taken by the contracting counterparty or any other party in
connection therewith, but only to the extent that such action is predominantly
based upon or arises out of the performance (including for the sake of clarity
omissions) by the Buyer of such obligations of the Seller after the Residual
Closing.
9.3
Wrong Pocket Transfer

9.3.1
If, after Closing, or the relevant Residual Closing, and for a period ending 150
(one-hundred-and-fifty) Business Days after the relevant date, it is found that
any payment from any third party, right, title or interest in any asset or a
liability which does not form part of the Company that has been transferred from
the Seller or if, after Closing and for a period ending 150
(one-hundred-and-fifty) Business Days hereafter, it is found that any
Intellectual Property Rights, tangible or intangible property, contractual
arrangement, Permit, employee or any other asset or liability which either (a)
should have been transferred to the Buyer as part of the Transaction, but has
not been transferred; or (b) has been transferred to the Buyer as part of the
Transaction, but should not have been transferred, then:

9.3.1.1
either Party shall notify the other in writing as soon as practicable after such
matters come to its knowledge;

9.3.1.2
at the expiry of the above-mentioned period, the Parties shall procure that:



Page 40 of 64

--------------------------------------------------------------------------------

 


(i)
each Wrong Pocket Asset or Liability is transferred to the other Party for no
consideration and subject to no costs, fees etc. (“Wrong Pocket Transfer”); and



(ii)
the Party in question, as the case may be, shall perform all such additional
acts and deeds and shall execute such documents in a form reasonably
satisfactory to the other Party as may be necessary to validly effect the Wrong
Pocket Transfer; and



(iii)
each Party shall hold the Wrong Pocket Asset or Liability in trust for the other
Party until such time as the Wrong Pocket Transfer is validly effected and
registered, as the case may be.



9.3.2
Each of the Parties shall ensure that their respective Affiliates and
Representatives deliver, or cause to be delivered, the necessary documents as
well as perform the necessary actions of a procedure as set out above.

9.3.3
For the avoidance of doubt, the limitations set forth in clause 16 are not
applicable.

9.3.4
In connection with any Wrong Pocket Transfer, the Parties must determine whether
the Wrong Pocket Transfer would have had an influence on the Adjustment Amount
had the Wrong Pocket Transfer been completed at Closing or the Residual Closing,
as applicable. If and to the extent that the Wrong Pocket Transfer would have
had an influence on the Adjustment Amount, the Parties must adjust the Final
Purchase Price as if the Wrong Pocket Transfer had been completed at Closing or
the Residual Closing, as applicable, and the Party in whose favour the
Adjustment Amount was calculated erroneously shall pay the difference to the
other Party without undue delay.




10.
Back-To-Back Arrangements

10.1
For any assets and/or liabilities are not wholly or partially transferred at
Closing, the Seller shall, and shall procure that the Local Sellers, transfer
the net economic benefit (i.e. less any related costs incurred by the Seller
which would have been incurred by the Buyer had the assets and/or liabilities
been acquired by the Buyer at Closing, including, without limitation, any Tax)
and net cash flow of the relevant non-transferred assets and/or liabilities to
the relevant Local Buyer (or from the relevant Local Buyer to the relevant Local
Seller in case of a negative net economic benefit or negative net



Page 41 of 64

--------------------------------------------------------------------------------

 


cash flow) as if the Local Buyer had acquired the asset as of Closing (each a
“Back-To-Back Arrangement”).
10.2
Under each Back-To-Back Arrangement, the historical working capital related to
the relevant assets and/or liabilities (e.g. trade debtor, trade receivables or
inventory) prior to and at Closing is for the benefit or liability, as the case
may be, of the Seller until it is offset, and any new working capital
established after Closing relating to the relevant assets and/or liabilities is
for the benefit or liability, as the case may be, of the Buyer.

10.3
For the avoidance of doubt, the Back-To-Back Arrangements will continue after
the Residual Closing if and to the extent required to give effect to the working
capital transfer described above.




11.
Residual Closing

11.1
The Residual Closing will take place at the offices of Moalem Weitemeyer
Bendtsen, Amaliegade 3-5, DK-1256 Copenhagen, Denmark, within 15 (fifteen)
Business Days after the latter of (i) the relevant Company Specific Purchase
Agreement for the Residual Jurisdiction Company having been finalised; and (ii)
any required steps to transfer the assets and liabilities or shares, as
relevant, of the relevant Residual Jurisdiction Company, having been completed.

11.2
The Parties agree that the Residual Closing is not subject to any conditions
precedent, and the failure to fulfil steps in connection with the transfer of
assets, including obtaining consents to transfer Change of Control Clauses
and/or Change of Control Permits, must, to the extent possible, not prevent the
Residual Closing. If specific steps cannot be completed, the Residual Closing
must take place at a time agreed between the Parties and must be completed to
the extent possible.

11.3
At the Residual Closing, the Seller must take the following actions and deliver
to the Buyer or procure the following:

(i)
The Company Specific Share Purchase Agreements relating to the relevant Residual
Jurisdiction Companies signed by the relevant Local Sellers.





Page 42 of 64

--------------------------------------------------------------------------------

 


(ii)
The Company Specific Asset Purchase Agreements relating to the relevant Residual
Jurisdiction Companies signed by the relevant Local Sellers.



(iii)
The register of shareholders of each Share Sale Company being transferred at the
Residual Closing and any certificates(s) in respect of the shares substantiating
that the Buyer is registered as owner of the shares of each Share Sale Company
being transferred at the Residual Closing free from any Third Party Rights.



(iv)
Letters of resignation from the auditor of each Share Sale Company being
transferred at the Residual Closing attached as Schedule 8.3(v) waiving any
claims against the Company other than for fees for services rendered to the
Company in the ordinary course of business prior to Closing. The fees are to be
paid by the relevant Share Sale Company, and the Buyer shall procure that such
payment is made no later than on its due date, if the fees have not been settled
on the Closing Date at the latest.



(v)
The corporate books and records for each Share Sale Company being transferred at
the Residual Closing (or confirmation that such materials are kept at such Share
Sale Company’s offices).



(vi)
The appropriate documentation that the transfer of the assets and liabilities
has taken place in accordance with each Company Specific Asset Purchase
Agreement relating to a relevant Residual Jurisdiction Company.



11.4
At the Residual Closing, the Buyer must take the following actions and deliver
to the Seller or procure the following:

(i)
The Company Specific Share Purchase Agreements relating to the relevant Residual
Jurisdiction Companies signed by the relevant Local Buyers.



(ii)
The Company Specific Asset Purchase Agreements relating to the relevant Residual
Jurisdiction Companies signed by the relevant Local Buyers.





Page 43 of 64

--------------------------------------------------------------------------------

 


11.5
The Residual Closing actions are documented in a Residual Closing Memorandum.
The Seller shall, no later than 5 (five) Business Days before the Residual
Closing, deliver a draft Residual Closing Memorandum to the Buyer.

11.6
The actions taken under clauses 11.3 and 11.4 are to be deemed to have occurred
simultaneously, and none of the actions taken by one Party are to be considered
performed until and unless all the actions to be performed by the other Party
have been performed or explicitly waived by the recipient Party. At the Residual
Closing, the Parties must approve and sign the Residual Closing Memorandum.

11.7
Each Party is entitled to waive fulfilment by the other Party of any of the
other Party’s obligations at the Residual Closing, in whole or in part.

11.8
If a Party’s obligations under clauses 11.3, items (i)-(iii) and (vi), to 11.4,
items (i)-(ii), are not complied with by the date of the Residual Closing, then
the other Party may:

(i)
Defer the Residual Closing (so that the provisions of this clause 11 will apply
to the deferred Residual Closing);

(ii)
proceed to the Residual Closing as far as practicable without limiting its
rights under this Agreement as a consequence thereof; or

(iii)
notify the other Party that the Residual Closing must be completed as a
Back-To-Back Arrangement in accordance with clause 9 above.

11.9
If a Party’s obligations under clause 8.3, items (iv)-(v) are not complied with
by the Closing Date, the Parties agree to proceed to Closing as far as
practicable without limiting its rights under this Agreement as a consequence
thereof.

11.10
The Residual Closing shall take place at the latest 36 (thirty-six) months after
the Closing Date. To the extent any Residual Closing has fully or partially not
been completed at this date, the Back-To-Back Arrangement(s) for the relevant
assets and liabilities will continue until such time as the assets or
liabilities are no longer relevant to the Company.



Page 44 of 64

--------------------------------------------------------------------------------


 


12.
Buyer’s Investigations

12.1
Prior to the Signing Date, the Buyer and the Buyer's Representatives have been
provided with access to a virtual data room (the “Virtual Data Room”) prepared
by the Seller containing the documentation in relation to the Company listed in
Schedule 12.1 (the “Due Diligence Documentation”). Further, the Company’s
management has made presentations of the Company and its activities to the Buyer
and its Representatives who have been permitted to ask questions to the
Company’s management and Representatives, minutes of such sessions forming part
of the Due Diligence Documentation.




13.
Seller's Warranties

13.1
As of Signing, the Seller makes the representations and warranties set out in
Schedule 13.1 to and for the benefit of the Buyer subject to and qualified by
all matters, facts or information (i) Disclosed; (ii) mentioned in this
Agreement; or (iii) within the Buyer’s Knowledge. The Seller's Warranties are
repeated by the Seller on and as of the Closing Date, except for the Seller's
Warranties out in clauses 5.2 (Key Employee resignation), 5.4 (claims from
former employees), 6.1 (no insurance claims), 6.2 (cancellation of insurance
policies), 7.2 (termination of lease), 8.4 (compliance with environmental Laws),
9.3 (termination of contracts), 11.3-11.5 (IPR infringement), 11.9 (breach of
IPR agreement), 15.2 (compliance with Law), 15.4-15.7 (compliance with certain
Laws), and 16.1-16.2 (pending and threatened judgments) of Schedule 13.1, which
shall be deemed given only as of Signing. The Buyer cannot rely on any
assumptions, warranties or declarations not explicitly stated in this Agreement.
The Seller gives no Seller’s Warranties in respect of information on prospects
concerning the future, including as set out in any presentations, budgets and
forecasts, regardless of whether such information is included in the Due
Diligence Documentation or has otherwise been communicated to the Buyer.

13.2
For the avoidance of doubt, the Seller issues no representation or warranty and
undertake no liability with respect to budgets, financial forecasts or any other
information relating to the future development of the Company.

13.3
Notwithstanding the above, Warranties given under clauses 1 (Authority), 2
(Title) and 4 (Tax) of Schedule 13.1 (“Fundamental Warranties”), are not subject
to any qualifications, including the qualifications above.



Page 45 of 64

--------------------------------------------------------------------------------


 


14.
Buyer’s Warranties

The Buyer represents and warrants to the Seller as follows:
14.1
Capacity of the Buyer

14.1.1
The Buyer is duly incorporated and validly existing under the Laws of the
Republic of Ireland.

14.1.2
The Buyer has full corporate power and authority to execute this Agreement and
to consummate and perform or cause to be performed its obligations under this
Agreement.

14.1.3
The Buyer has taken all actions required to authorise the execution of this
Agreement and the consummation of the transactions contemplated hereby.

14.1.4
This Agreement has been duly executed by the Buyer and is a valid and binding
obligation on the Buyer enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency or other
similar Laws which affect the enforcement of creditors’ rights in general.

14.1.5
The Buyer is not required to have this Agreement and the fulfilment of its
obligations under this Agreement approved by any shareholder, creditor or other
Person or to file or register this Agreement with any public authority, except
that the Buyer is required to file this Agreement with the U.S. Securities and
Exchange Commission.

14.1.6
There are no actions, claims or other proceedings or investigations pending or,
to the Buyer's Knowledge, threatened against or involving the Buyer, which,
individually or in the aggregate, may prevent the Buyer from consummating the
transactions contemplated in this Agreement or affect the validity or
enforceability of this Agreement.

14.2
No Breach

14.2.1
The execution, delivery and performance of this Agreement and the consummation
of the transactions contemplated hereby will not:

(i)
violate any provision of the Corporate Documents of the Buyer;





Page 46 of 64

--------------------------------------------------------------------------------

 


(ii)
violate any material order, judgement, injunction, award or decree of any court,
arbitrator or governmental or regulatory body against, or binding upon the
Buyer; and/or



(iii)
violate any Law applicable to the Buyer.



14.3
Capacity of the Local Buyers

14.3.1
Each Local Buyer is duly incorporated and validly existing under the Laws of its
jurisdiction of incorporation.

14.3.2
Each Local Buyer has full corporate power and authority to execute the relevant
Company Specific Purchase Agreement and to consummate and perform or cause to be
performed its obligations under the relevant Company Specific Purchase
Agreement.

14.3.3
Each Local Buyer has taken all actions required to authorise the execution of
the relevant Company Specific Purchase Agreement and the consummation of the
transactions contemplated thereby.

14.3.4
This Agreement has been duly executed by the Buyer and is a valid and binding
obligation of the Buyer enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency or other
similar Laws which affect the enforcement of creditors’ rights in general.

14.3.5
No Local Buyer is required to have the relevant Company Specific Purchase
Agreement and the fulfilment of its obligations under the relevant Company
Specific Purchase Agreement approved by any shareholder, creditor or other
Person or to file or register this Agreement with any public authority.

14.3.6
There are no actions, claims or other proceedings or investigations pending or,
to the Buyer's Knowledge, threatened against or involving any Local Buyer,
which, individually or in the aggregate, may prevent any Local Buyer from
consummating the transactions contemplated in the relevant Company Specific
Purchase Agreement or affect the validity or enforceability of the relevant
Company Specific Purchase Agreement.



Page 47 of 64

--------------------------------------------------------------------------------

 


14.4
No Breach

14.4.1
The execution, delivery and performance of the Company Specific Purchase
Agreement and the consummation of the transactions contemplated thereby will
not:

(i)
violate any provision of the Corporate Documents of any Local Buyer;



(ii)
violate any material order, judgement, injunction, award or decree of any court,
arbitrator or governmental or regulatory body against, or binding upon any Local
Buyer; and/or



(iii)
violate any Law applicable to any Local Buyer.



14.5
No Breach of Seller's Warranties

14.5.1
To the Buyer’s Knowledge, no matters or facts exist which render, or are likely
to render, any of the Seller's Warranties untrue or incorrect as of the Signing
Date, and where appropriate, the Closing Date, of which the Seller is not aware.




15.
Specific Indemnities

15.1
Disputes

15.1.1
The Seller shall use best efforts to settle the following disputes:

(i)
The lawsuit by e3 Diagnostics, Inc. against four employees of Audiology Systems,
Inc. for alledged violation of competition clauses covering sales activities in
the State of Florida, United States; and



(ii)
The lawsuit by former employee Anne Martel against Genie Audio, Inc. for
alledged breach of Anne Martel’s employment contract.



15.1.2
To the extent that the Seller is not able to settle the above-mentioned lawsuits
before Closing, the Seller agrees to indemnify on a USD-for-USD basis (without
such indemnification being subject to (a) any of the limitations set forth in
clause 16 of this Agreement; or (b) the contents of the Due Diligence
Documentation) the Buyer against any damages which may be awarded against the
Buyer as well as any reasonable attorneys' costs incurred by the Buyer (but for
the avoidance of doubt not



Page 48 of 64

--------------------------------------------------------------------------------

 


other costs or Loss, including Loss as the result of an injunction), provided
the Buyer gives the Seller full control of the defence of the claims. The Seller
shall keep the Buyer duly informed of any progress of any of the above-mentioned
lawsuits.
15.2
US tax claims

15.2.1
The Seller shall indemnify and hold harmless the Buyer against any Loss
(disregarding the limitations and restrictions set out in clause 16) up to a
maximum of USD 5,000,000 incurred by the Buyer as a result of the Buyer's IRS
Section 338(g) election as specified in clause 20.2 below. For the avoidance of
doubt, if the Buyer does not fully utilize Audiology Systems, Inc.'s tax
attributes and this is primarily due to the Buyer’s own acts or omissions, the
Seller shall not be obliged to indemnify and hold the Buyer harmless for this.

15.2.2
The Seller shall indemnify and hold harmless the Buyer against any Loss – which
does not fall within the specific indemnity in clause 15.2.1 – incurred by the
Buyer (disregarding the limitations and restrictions set out in Clause 16) as a
result of (i) Audiology Systems, Inc.'s failure to accurately report the amount
of its tax net operating losses, tax basis in its assets, tax credits, or other
tax attributes on its U.S. federal income tax returns, and (ii) the Company’s
failure to pay or provide for the payment of Taxes for any period prior to
Closing as set out in clause 6.4.2 above, including without limitation Tax
payments, penalties and interest. For the avoidance of doubt, the specific
indemnity in clause 15.2.2 shall not be subject to any amount limitation, except
that the Seller shall not be liable for the Buyer’s Loss relating to external
advisor costs in excess of USD 250,000. The Buyer shall not take any action or
make any omission designed to or likely to increase or accellerate any potential
Loss as described in this clause 15.2.2 and the Seller shall not be liable for
Loss resulting from such actions or omissions – except where the Buyer is
obligated to take or omit such actions under mandatory provisions of Law.




16.
Indemnification

16.1
Obligation of the Buyer to Indemnify

16.1.1
The Buyer agrees to indemnify, defend and hold harmless the Seller from and
against all Losses suffered or based upon any Breach of any of the Buyer’s
Warranties or any obligation of the Buyer contained in this Agreement. The Loss
must be calculated in accordance with the general rules of Danish Law.



Page 49 of 64

--------------------------------------------------------------------------------

 


16.1.2
If a Warranty Breach may be remedied, the Buyer is entitled to remedy such
Warranty Breach at its own cost within 10 (ten) Business Days after the Buyer’s
receipt of the Seller’s notice of a Claim. The Claim will cease to exist to the
extent that the Buyer remedies such Warranty Breach, but this clause 16.1.2 does
not limit the Buyer’s obligation to indemnify the Seller for any Loss arising
from such Warranty Breach to the extent that the Seller has not been reimbursed
for such Loss by the Buyer’s remediation of that Warranty Breach.

16.2
Obligation of the Seller to Indemnify

16.2.1
Subject to the limitations contained in this clause 16, the Seller agrees to
indemnify, defend and hold harmless the Buyer (with any payment to the Buyer
being considered a reduction of the Final Purchase Price) from and against all
Losses suffered or based upon any breach of any of the Seller's Warranties or
any obligation of the Seller contained in this Agreement. For the avoidance of
doubt, the Specific Indemnities in clause 15 will not be subject to the
limitations set out in this clause 16.

16.2.2
If a Warranty Breach may be remedied, the Seller is entitled to remedy such
Warranty Breach at its own cost within 10 (ten) Business Days after the Seller's
receipt of the Buyer's notice of the Claim. The Claim will cease to exist to the
extent that the Seller remedies such Warranty Breach and its effects, but this
clause 16.2.2 will not limit the Seller's obligation to indemnify the Buyer for
any Loss arising from such Warranty Breach to the extent that the Buyer has not
been reimbursed for such Loss by the Seller's remediation of that Warranty
Breach.

16.3
Limitations

16.3.1
The Seller is not liable to pay indemnification against any Loss caused by a
change in legislation after Closing, or the Residual Closing, as the case may
be, which has retrospective effect, or by voluntary actions taken or omissions
made by the Buyer or the Company after Closing, or the Residual Closing, as the
case may be, other than actions taken in the ordinary course of business or
pursuant to a legally binding commitment created on or before Closing, or the
Residual Closing, as the case may be, by the Seller or the Company or other than
to comply with mandatory Law or an obligation on the Company.



Page 50 of 64

--------------------------------------------------------------------------------

 


16.3.2
The Seller is not liable to pay indemnification against any Loss to the extent
that a specific and identifiable provision has been made for that Loss in the
Closing Statement.

16.3.3
The Seller is not to pay indemnification for any indirect or consequential Loss.

16.3.4
The Seller is not liable for the Buyer's Loss unless:

(i)
each Loss exceeds USD 500,000 (the “De Minimis Threshold”), and in that case,
the Seller is liable for the full amount; and



(ii)
the total amount of the Buyer's Losses, each exceeding the De Minimis Threshold,
amounts to at least USD 4,000,000 (the “Basket”), and in that case, the Seller
is liable for the whole amount of such Losses and not merely for the amount in
excess of the Basket (tipping basket).



16.3.5
The Seller's maximum aggregate liability for Claims in respect of any Loss is
USD 15,000,000 (the “Cap”).

16.3.6
The De Minimis Threshold, the Basket and the Cap shall not apply to any breach
of the Fundamental Warranties.

16.3.7
The Seller is not liable for the Buyer’s Loss if the Buyer fails to provide a
Claim Notice to the Seller no later than the first Business Day after 18
(eighteen) months after the Closing Date.

16.3.8
Notwithstanding clause 16.3.7, the Seller's obligation to pay any amounts of
indemnification under clauses 1 (Title) and 2 (Authority) will not expire until
3 (three) months after the expiry of the applicable statute of limitation and
the Seller's obligation to pay any amounts of indemnification under clause 4
(Tax) of Schedule 13.1 will not expire until 3 (three) months after the expiry
of the statute of limitation under which claims of competent Tax authorities may
be raised against the Company.

16.3.9
The Buyer cannot raise Claims against the Seller’s Representatives and/or of any
Representatives of the Share Sale Company or Asset Sale Company as a result of a
Breach by the Seller.



Page 51 of 64

--------------------------------------------------------------------------------

 


16.4
Exclusion of Limitations and other Remedies

16.4.1
The Buyer is not entitled to terminate this Agreement or demand a proportionate
reduction of the Final Purchase Price (in Danish: “forholdsmæssigt afslag”).

16.5
Calculation of Loss

16.5.1
The Seller must pay indemnification on a USD-for-USD basis by cash payment to
the Buyer. Any Loss must be calculated without taking into account any multiple
used for the calculation of the Enterprise Value.

16.5.2
The Loss must be calculated in accordance with the general rules of Danish Law,
however, subject to the limitations of this clause 16.

16.5.3
When calculating a Loss, any amount or benefit that the Buyer and/or the Company
has received or was eligible to receive from a third party which is directly
referable to the Warranty Breach must be set off against the Buyer’s Claim
against the Seller, including:

(i)
any Tax savings that the Buyer and/or the Company has received or was eligible
to receive; and



(ii)
any insurance benefit that the Buyer and/or the Company has received or was
eligible to receive.



16.5.4
When calculating Losses sustained in foreign currencies, including whether or
not such Losses exceed the De Minimis Threshold and the Basket, such Loss must
be converted into USD at the official foreign exchange rate of the United States
Federal Reserve Bank at the time when the Claim is notified to the Seller.

16.5.5
The Buyer shall use all reasonable efforts to mitigate any Loss for which a
Claim is notified to the Seller and the Buyer shall cause that the Company does
the same in accordance with the general rules of Danish Law.

16.6
Recovery Amount

16.6.1
If the Buyer and/or the Company subsequently receives any amount or benefit (a
“Recovery Amount”) from any third party in respect of a Loss against which the
Seller has already indemnified the Buyer, the Buyer must repay to the Seller an
amount equal to the Recovery Amount (less all reasonable



Page 52 of 64

--------------------------------------------------------------------------------

 


documented costs, charges and expenses incurred in making such recovery) with
the addition of Interest from the date on which the Recovery Amount was received
from such third party.
16.7
Fraud and wilful misconduct

16.7.1
The limitations of the Seller's obligation to indemnify the Buyer set out in
this clause 16 do not apply if the relevant breach is caused by the Seller's
fraud or wilful misconduct.




17.
Claim Notice, Dispute of Claim and Third Party Claims

17.1
Notice of Claim

17.1.1
Each Claim must be notified in writing (a “Claim Notice”) by the Buyer to the
Seller no later than 30 (thirty) Business Days after the Buyer has become aware
or reasonably ought to have become aware of the Claim.

17.1.2
Any Claim Notice must include a reasonably detailed description of the Claim
(insofar as such details are known), its actual and legal basis and a
calculation of the Loss or the estimated Loss accompanied by all documentation
necessary to reasonably support the Claim.

17.1.3
The Buyer’s failure to give notice pursuant to clause 17.1.1 will result in the
Claim being forfeited by the Buyer but only if and to the extent such failure
has caused an increase in the Loss in respect of the relevant matter.
Notwithstanding the above, if the Buyer has not issued the Claim Notice within
120 (one-hundred-and-twenty) Business Days after the Buyer has become aware or
ought to have become aware of the Claim, the Claim will be forfeited by the
Buyer.

17.2
Dispute of Claim

17.2.1
If the Seller disputes a Claim notified by the Buyer, in full or in part, the
Seller must give the Buyer notice no later than 20 (twenty) Business Days after
receipt of the Claim Notice. The Seller's dispute notice to the Buyer must in
reasonable detail describe the actual and legal basis for the dispute.

17.2.2
The Buyer may hereafter submit its written complaint (in Danish: “klageskrift”)
in accordance with clause 23 against the Seller within 60 (sixty) Business Days
after the Buyer has received notice that



Page 53 of 64

--------------------------------------------------------------------------------

 


the Seller disputes the Claim. The written complaint must include the Buyer’s
statement of its Claim, arguments and documents supporting the Claim. This
clause 17.2.2 shall only apply if the Buyer's Loss is in excess of the Basket.
17.3
Third Party Claims

17.3.1
If the grounds for a Claim in relation to the Seller's Warranties is a claim or
potential claim by a third party (a “Third Party Claim”), the Buyer must give
notice to the Seller, and the Buyer may not approve, reject or compromise such
Third Party Claim without the Seller's prior written approval. The Seller may
choose to approve, reject or compromise at its own expense and by its own
counsel, any Third Party Claim subject to accepting to indemnify the Buyer for
any Loss incurred by the Buyer resulting from the Third Party Claim.

17.3.2
If the Seller intends to approve, reject or compromise any Third Party Claim,
the Seller must notify the Buyer thereof no later than 20 (twenty) Business Days
after receipt of the Buyer's notice under clause 17.3.1. The Buyer undertakes to
ensure that any books, records, other documents and employees of the Company,
which, in the Seller's opinion, are necessary or desirable for such defence, are
made available to the Seller and the Seller's counsel. The Buyer shall, as
reasonably requested by the Seller and at the Seller’s expense, cooperate to
approve, reject or compromise such Third Party Claim. The Seller undertakes to
keep the Buyer informed of the status of any proceedings.

17.3.3
If the Seller chooses not to approve, reject or compromise a Third Party Claim,
the Buyer must keep the Seller informed on an on-going basis of any significant
developments in the matter.




18.
Restrictive Covenants

18.1
Non-Compete and Non-Solicitation

18.1.1
The Seller undertakes to refrain from, and procure that its Affiliates, directly
or indirectly, refrain from:

(i)
for a period until 36 (thirty-six) months after the Closing Date, be engaged in
any business (whether as holder of participating interests, as investor or in
any other way) which provides goods or services of a nature identical or similar
to the Company if such business is in



Page 54 of 64

--------------------------------------------------------------------------------

 


direct competition with the business conducted by the Company at Signing – and
for the avoidance of doubt excluding any actions in accordance with this
Agreement, e.g. Back-To-Back Arrangements;


(ii)
for a period of 36 (thirty-six) months after the Closing Date soliciting or
enticing away or attempting to solicit or enticing away from the Buyer any
customer or supplier of the Company, or causing or seeking to cause to be
terminated or adversely affected, any agreement or arrangement of any kind,
including any contract or agreement pertaining to the Company’s business or from
which the Company’s business benefits; and



(iii)
for a period of 6 (six) months after the Closing Date solicit, engaging or
enticing away or attempting to solicit, engage or entice away, any of the
employees of the Company as long as such employees are employed with the
Company, it being understood that this covenant shall not prevent any current or
former employee from making any unsolicited application to or responding to any
public employment offer from the Seller or prevent the Seller from hiring such
employees.

    
18.1.2
The obligations in this clause 18.1 apply to actions carried out by the Seller
in any capacity (including as shareholder, partner, director, principal,
consultant, officer, agent or otherwise) and whether directly or indirectly, on
the Seller's own behalf or on behalf of, or jointly with, any other person.

18.1.3
Each of the undertakings in this clause 18.1 is considered fair and reasonable
by the Parties and is a separate undertaking enforceable separately and
independently of any person’s right to enforce any one or more of the other
undertakings in this clause 18.1.

18.1.4
In case of the Seller's breach of its obligations under clause 18.1.1, and in
case such breach has not been remedied by the Seller within 10 (ten) Business
Days from having received written notice from the Buyer alleging that a breach
has occurred, the Seller shall pay the Buyer an agreed penalty of USD 250,000
for each violation. For the purposes of calculating such penalty, each week
during which a violation continues to exist shall be considered one separate
violation. The payment of any penalty shall not cure the breach by the Seller or
its Affiliates of clause 18.1.1, nor shall it prevent the Buyer or its
Affiliates from initiating, or limit their rights to initiate, legal action in
respect of any Loss



Page 55 of 64

--------------------------------------------------------------------------------

 


incurred by the Buyer or its Affiliates in excess of the penalty paid. The Buyer
and its Affiliates will further be entitled to apply for an injunction against
any such breach without provision of security.
18.2
Bookkeeping

18.2.1
The Buyer must ensure that the Company stores its bookkeeping records as
required by the Danish Bookkeeping Act (in Danish: “Bogføringsloven”) (for
Danish Company entities after Closing) or similar relevant local Law (for
non-Danish Company entities after Closing), and that the Seller and the Seller's
Representatives will be able to gain access (having requested such access by
giving the Buyer reasonable advance notice) to such records as the Seller may
reasonably request.




19.
Transitional Services Agreement and Otoscan Development Agreement

19.1
Transitional Services Agreement

19.1.1
The Parties have agreed that the terms of a transitional services agreement
attached hereto as Schedule 19.1.1 (the “Transitional Services Agreement”) will
be executed at Closing and come into effect as of Closing for the Major
Jurisdiction Companies (and the Residual Jurisdiction Companies for which the
Transaction will be completed at Closing, if any). The Parties agree that the
service descriptions in the schedules to the Transitional Services Agreement
shall be further detailed between Signing and Closing.

19.2
Otoscan Development

19.2.1
The Parties have agreed to the terms for the joint development of “Otoscan”
following Closing attached hereto as Schedule 19.2.1 (the “Otoscan Development
Terms”).




20.
Joint Taxation

20.1
Denmark

The following Share Sale Companies will cease to be jointly taxed with the
Seller from the Closing Date, as specified in Schedule 20.1:
GN Otometrics Denmark and Inmedico A/S.


Page 56 of 64

--------------------------------------------------------------------------------

 


20.2
United States

20.2.1
The Buyer may make an election regarding Audiology Systems, Inc. under IRS
Section 338(g) and similar applicable state law. The Buyer will in relation
hereto: a) forward the draft documents for the election to the Seller for review
at least 15 Business Days prior to filing, and b) forward the draft tax return
for Audiology Systems, Inc. covering the period for which the Section 338(g)
election will be effective to the Seller for review at least 15 Business Days
prior to filing.

20.2.2
The Seller shall have the right to request any reasonable changes made to the
tax return to the extent that this may reduce any potential liability or risk
for the Seller and will not materially increase any potential liability or risk
for the Buyer and/or the Company.

20.2.3
The Buyer shall immediately inform the Seller in case that the IRS announces tax
audits or takes any other action that may lead to a claim from the Buyer under
Seller’s indemnification for Buyer’s Section 338(g) election. The Seller shall
have full insight into relevant correspondence with the IRS to the extent
permitted under applicable law, and Buyer will not agree to any adjustment,
decision or ruling from the IRS that will or may lead to a claim from Buyer
under Seller’s indemnification for Buyer’s Section 338(g) election. Seller is
entitled to, for his own expense, to take over any actual or threatening dispute
between the IRS and Buyer if such dispute may lead to a claim from Buyer under
Seller’s indemnification for Buyer’s Section 338(g) election.




21.
Parent Guarantees

21.1
Buyer hereby guarantees on a joint and several basis (i) the performance by any
Affiliate to which the Buyer assigns its righs and obligations under this
Agreement, including its Schedules, and (ii) the performance by the Local Buyers
of all of their obligations and liabilities under the relevant Company Specific
Purchase Agreements.

21.2
Seller's Parent hereby guarantees on a joint and several basis the performance
by the Seller of all of its obligations and liabilities under this Agreement,
including its Schedules, and the performance by the Local Sellers of all of
their obligations and liabilities under the relevant Company Specific Purchase
Agreements.



Page 57 of 64

--------------------------------------------------------------------------------


 


22.
Confidentiality and Publicity

22.1
Each Party is obligated to ensure that, except as set out in this Agreement, any
Confidential information:

(i)
must under no circumstance be used in violation of applicable securities laws;



(ii)
must not be distributed or disclosed in any way or form by the receiving Party
to anyone except to those Representatives who reasonably need to know such
Confidential Information and who are informed of the confidential nature of the
disclosed information and bound to confidentiality themselves to an extent no
less stringent than the receiving Party under this Agreement;



(iii)
must be kept confidential by the receiving Party with the same degree of care as
is used with respect to the receiving Party’s own confidential information of
similar nature to avoid disclosure to any third party, theft, damage, loss or
unauthorized access, but at least with reasonable care (including, but not
limited to, organisations and technical measures); and



(iv)
must not in any way be used to the detriment of the other Party or to benefit
the receiving Party at the expense of the other Party.



22.2
Notwithstanding clause 22.1, each Party is entitled to disclose Confidential
Information to relevant third parties if such Confidential Information:

(i)
was, as evidenced by written records, in the receiving Party’s possession
without confidentiality obligation prior to receipt from the disclosing Party;



(ii)
is at the time of disclosure already in the public domain or subsequently
becomes available to the public other than by breach of this Agreement by the
receiving Party or by breach of the corresponding obligations of its Affiliates
or Representatives;



(iii)
is lawfully obtained by the receiving Party from a third party, provided that
such third party is, to the receiving Party’s knowledge, not in breach of any
conଁdentiality agreement;





Page 58 of 64

--------------------------------------------------------------------------------

 


(iv)
is developed by the receiving Party independently from and without the beneଁt or
use of any Conଁdential Information;



(v)
is required to be disclosed by any decree or order of a governmental authority,
stock exchange, by court or by an arbitration tribunal or by mandatory law,
provided that (a) written notice of such requirement, if and to the extent
permissible by mandatory law, is given without undue delay, and in advance of
such disclosure, to the disclosing Party so as to give the disclosing Party an
opportunity to intervene; (b) the receiving Party uses its best efforts to
obtain assurance that the Confidential Information will be treated as
conଁdential by such authority, by marking Conଁdential Information as
“Confidential" or with similar legend; (c) any disclosure compelled under such
decree, order or tear is limited to the minimum requested disclosure; and (d)
the Parties must to the extent permissible by law and practically possible seek
to agree on the content of such required disclosure; or



(vi)
has been approved for release in writing by the disclosing Party.



22.3
Furthermore, nothing in clause 22.1 restricts:

(i)
the Buyer from informing customers or suppliers of the acquisition of the
Company by the Buyer after Closing; and



(ii)
any Party from making any disclosure to any of its Representatives who are
required to receive such disclosure to carry out their duties (conditional upon
any such Person being informed of the confidential nature of the Confidential
Information and agreeing to keep such Confidential Information confidential for
as long as the disclosing Party is obliged to do so in accordance with this
clause).



22.4
Publicity

Immediately after the Signing Date, the Parties will issue a press release which
is attached as Schedule 22.4.


Page 59 of 64

--------------------------------------------------------------------------------


 


23.
Governing Law and Disputes

23.1
This Agreement is governed and construed in accordance with the Laws of Denmark
to the exclusion of any rules on choice of Law or jurisdiction that would refer
the subject matter to another governing Law or jurisdiction.

23.2
Any dispute arising out of or in connection with this Agreement, including any
disputes regarding the existence, validity or termination thereof, must be
settled by arbitration administrated by The Danish Institute of Arbitration in
accordance with the rules of arbitration procedure adopted by The Danish
Institute of Arbitration and in force at the time when such proceedings are
commenced.

23.3
The dispute is to be decided by a panel of three arbitrators. Each Party will
appoint one arbitrator. The third arbitrator, who must be the President of the
Arbitral Tribunal, must be appointed jointly by the Parties.

23.4
If a Party fails to appoint an arbitrator within 30 (thirty) Business Days of
submitting an application for arbitration or of receiving notice of arbitration,
the Danish Institute of Arbitration will appoint the arbitrator.

23.5
The arbitration proceedings will take place in Copenhagen, Denmark, and the
language of the proceedings will be English unless the Parties agree otherwise.

23.6
The Parties are not entitled to disclose any confidential information relating
to the arbitration proceedings to any third party, including all information on
any decision or arbitration award, unless the other Party has consented in
writing to such disclosure. However, either Party is entitled to disclose
information relating to the arbitration proceedings to a third party if such
disclosure is made to protect its interests in relation to the other Party or to
comply with current legislation or public authority decisions, or if such
disclosure is required under any listing agreements.




24.
Miscellaneous

24.1
Notices

24.1.1
Any notice to be given or other communication required or permitted under this
Agreement must be in writing and in the English language and be delivered by
email to the individuals listed below:



Page 60 of 64

--------------------------------------------------------------------------------

 


(a)
If to the Buyer:

Natus Medical Incorporated
Attn.: James B. Hawkins
6701 Koll Center Parkway, Suite 120
CA 94566, Pleasanton
United States
Email: Jim.Hawkins@natus.com


with a copy to:
Attorney-at-Law Bent Kemplar
Kromann Reumert Law Firm
Sundkrogsgade 5
DK-2100 Copenhagen
Denmark
Email: bek@kromannreumert.com


(a)
If to the Seller:

GN Hearing A/S
Attn.: Jesper Green Schou
Lautrupbjerg 7
DK-2750 Ballerup
Denmark
Email: JGreenSchou@gn.com


with a copy to:


Attorney-at-Law Dan Moalem
Moalem Weitemeyer Bendtsen Law Firm
Amaliegade 3, 4th floor
DK-1256 Copenhagen
Denmark
Email: dmo@mwblaw.dk


24.1.2
Notices will be deemed to have been made on the date of the receipt thereof by
the recipient as indicated on the return receipt or the transmission report, as
applicable.



Page 61 of 64

--------------------------------------------------------------------------------

 


24.2
Entire Agreement

24.2.1
This Agreement (incl. the Company Specific Purchase Agreements and any other
Schedules) and any other agreements executed in connection with the consummation
of the transactions contemplated herein contain the entire agreement between the
Parties with respect to the purchase of the Company and the related transactions
and supersede all prior agreements, written or oral, relating to the subject
matter hereof.

24.3
Waivers and Amendments

24.3.1
This Agreement may only be amended, superseded, cancelled, renewed or extended,
and the terms hereof may only be waived, by way of a written instrument signed
by both Parties or, in the case of a waiver, by the Party waiving its rights
under this Agreement.

24.3.2
No waiver of any particular Breach of the provisions of this Agreement may
operate as a waiver of any repetition of such Breach.

24.4
No Assignment

24.4.1
Except as otherwise specifically set forth in this Agreement, rights and
obligations set out in this Agreement may not be assigned, in full or in part,
by any Party without the prior written consent of the other Party, provided
however that the Buyer shall be entitled to assign its rights and obligations
under this Agreement (save as set out in Clause 21.1) to an Affiliate of the
Buyer.

24.4.2
Notwithstanding the above, any Local Seller or Local Buyer may assign the rights
and obligations to any Affiliate of such Local Seller or Local Buyer,
respectively, provided that the replacement Local Seller or Local Buyer, as the
case may be, gives effect to the relevant Company Specific Purchase Agreement on
materially the same terms and with no material negative effects for the other
Party (e.g. if the Seller carries out a demerger of the Local Seller prior to
the completion of the Company Specific Purchase Agreement).

24.5
Schedules

24.5.1
The Schedules are to be regarded as an integrated part of this Agreement. All
references herein to clauses, sub-clauses and Schedules are to be deemed
references to such parts of this Agreement, unless the context requires
otherwise. In the event of any discrepancy between the Agreement and a Schedule,



Page 62 of 64

--------------------------------------------------------------------------------

 


the Agreement supersedes.
24.6
Costs and Expenses

24.6.1
Unless otherwise explicitly stated in this Agreement, each Party shall pay its
own costs relating to the negotiation, preparation and execution of this
Agreement, including the costs and expenses of its own legal, financial and
other advisors and Representatives.

24.6.2
50 % of the amount of any non-refundable Transfer Taxes paid by a Party shall
promptly upon notice to the other Party, including sufficient documentation for
the nature, amount and due payment of the Transfer Taxes, be refunded by the
other Party. To the extent permitted by applicable law, the Buyer and the Seller
shall cooperate with each other to obtain exemptions from or reductions of any
Transfer Taxes. To the extent any interest, fines, penalties and additions
attributable to or imposed with respect to Transfer Taxes is caused by the acts
or omissions of a Party, such interest, fine, penalty or addition shall be borne
by the Party by whoms acts or omissions the relevant interest, fine, penalty or
addition was caused.

24.7
Interpretation

24.7.1
This Agreement is the result of the Parties' negotiations and it must not be
interpreted against a Party as a consequence of such Party having drafted one or
more of the provisions of this Agreement.

24.7.2
The headings of this Agreement are for guidance only and have no legal effect on
the understanding or interpretation of the provisions of this Agreement.

_______


Page 63 of 64

--------------------------------------------------------------------------------

 


This Agreement has been executed in two original copies, of which the Seller and
the Buyer each receives one copy.


Date: 25 September 2016


For and on behalf of GN Hearing A/S:




_/s/Anders Hedegaard     ___        _/s/Marcus Desimioni___________
Anders Hedegaard, CEO             Marcus Desimioni, CFO




Date: 25 September 2016


With regard to clause 21, for and on behalf of GN Store Nord A/S:




__/s/Anders Hedegaard_________        _/s/Marcus Desimioni___________
Anders Hedegaard, CEO             Marcus Desimioni, CFO




Date: 25 September 2016


For and on behalf of Natus Medical Incorporated:




___/s/James B. Hawkins _______
James B. Hawkins


Page 64 of 64